Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeung (Jacob) Huh on Wednesday, June 22, 2022.

The application has been amended as follows: 

1-26.	(Canceled)
27.	(Previously Presented)	A method of video processing, the method comprising:
obtaining a plurality of chroma reference samples used to predict a video block, wherein a current picture comprises the video block;
determining a luma sample region in the current picture for enhancing a corresponding chroma sample, wherein the corresponding chroma sample is in the plurality of chroma reference samples, wherein the luma sample region encompasses at least one of an available luma sample and an unavailable luma sample, and wherein the available luma sample is a reconstructed luma sample; 
applying a cross-plane filter to the luma sample region to determine an offset, wherein the cross-plane filter is applied to the luma sample region encompassing the unavailable luma sample, wherein the unavailable luma sample is obtained based on the available luma sample prior to reconstruction of the unavailable luma sample; 
applying the offset to the corresponding chroma sample to determine an enhanced chroma sample; and
predicting the video block using the enhanced chroma sample.

28.	(Previously Presented) 	The method of claim 27, wherein the unavailable luma sample is obtained based on replacing the unavailable luma sample with padding a neighboring available luma sample prior to applying the cross-plane filter to the luma sample region, and the neighboring available luma sample is the reconstructed luma sample.

29.	(Previously Presented) 	The method of claim 27, further comprising determining whether to apply the cross-plane filter based on a chroma enhancement indicator, wherein the chroma enhancement indicator is obtained at a block level. 

30.	(Previously Presented) 	The method of claim 27, wherein the plurality of chroma reference samples is a first plurality of chroma reference samples, the luma sample region is a first luma sample region, the available luma sample is a first available luma sample, the unavailable luma sample is a first unavailable luma sample, the reconstructed luma sample is a first reconstructed luma sample, the offset is a first offset, the corresponding chroma sample is a first corresponding chroma sample, and the enhanced chroma sample is a first enhanced chroma sample, the method further comprising: 
determining a second luma sample region in the current picture for enhancing a second corresponding chroma sample, wherein the second corresponding chroma sample is in a second plurality of chroma reference samples, wherein the second luma sample region encompasses at least one of a second available luma sample and a second unavailable luma sample, and wherein the second available luma sample is a second reconstructed luma sample;
applying the cross-plane filter to the second luma sample region to determine a second offset, wherein the cross-plane filter is applied to the second luma sample region encompassing the second unavailable luma sample, wherein the second unavailable luma sample is obtained based on the second available luma sample prior to the reconstruction of the second unavailable luma sample; 
applying the second offset to the second corresponding chroma sample to determine a second enhanced chroma sample; and
predicting the video block using the second enhanced chroma sample.

31.	(Previously Presented) 	The method of claim 27, wherein the luma sample region is determined based on at least one of a selected intra prediction mode or a selected inter prediction mode.

32.	(Previously Presented) 	The method of claim 27, further comprising determining the cross-plane filter to apply based on at least one of a selected intra prediction mode or a selected inter prediction mode.

33.	(Previously Presented) 	The method of claim 27, wherein the corresponding chroma sample is a predicted chroma sample in the video block.

34.	(Canceled)	

35.	(Previously Presented)	The method of claim 27, wherein the corresponding chroma sample is a reconstructed chroma sample before in-loop filtering, and the enhanced chroma sample is used to replace the corresponding chroma sample before the in-loop filtering is applied.

36.	(Previously Presented)	The method of claim 27, wherein the corresponding chroma sample is a reference chroma sample used to predict one or more samples in the video block.

37.	(Canceled)	

38.	(Previously Presented) 	A video processing device comprising:
a processor configured to:
obtain a plurality of chroma reference samples used to predict a video block, wherein a current picture comprises the video block;
determine a luma sample region in the current picture for enhancing a corresponding chroma sample, wherein the corresponding chroma sample is associated with in the plurality of chroma reference samples, wherein the luma sample region encompasses at least one of an available luma sample and an unavailable luma sample, and wherein the available luma sample is a reconstructed luma sample; 
apply a cross-plane filter to the luma sample region to determine an offset, wherein the cross-plane filter is applied to the luma sample region encompassing the unavailable luma sample, wherein the unavailable luma sample is obtained based on the available luma sample prior to reconstruction of the unavailable luma sample; 
apply the offset to the corresponding chroma sample to determine an enhanced chroma sample; and
predict the video block using the enhanced chroma sample.

39.	(Previously Presented) 	The video processing device of claim 38, wherein the unavailable luma sample is obtained based on replacing the unavailable luma sample with padding a neighboring available luma sample prior to applying the cross-plane filter to the luma sample region, and the neighboring available luma sample is the reconstructed luma sample.

40.	(Previously Presented) 	The video processing device of claim 38, wherein the processor is further configured to determine whether to apply the cross-plane filter based on a chroma enhancement indicator, wherein the chroma enhancement indicator is obtained at a block level. 

41.	(Previously Presented)	The video processing device of claim 38, wherein the plurality of chroma reference samples is a first plurality of chroma reference samples, the luma sample region is a first luma sample region, the available luma sample is a first available luma sample, the unavailable luma sample is a first unavailable luma sample, the reconstructed luma sample is a first reconstructed luma sample, the offset is a first offset, the corresponding chroma sample is a first corresponding chroma sample, and the enhanced chroma sample is a first enhanced chroma sample, the processor further configured to:
determine a second luma sample region in the current picture for enhancing a second corresponding chroma sample, wherein the second corresponding chroma sample is in a second plurality of chroma reference samples, wherein the second luma sample region encompasses at least one of a second available luma sample and a second unavailable luma sample, and wherein the second available luma sample is a second reconstructed luma sample;
apply the cross-plane filter to the second luma sample region to determine a second offset, wherein the cross-plane filter is applied to the second luma sample region encompassing the second unavailable luma sample, wherein the second unavailable luma sample is obtained based on the second available luma sample prior to the reconstruction of the second unavailable luma sample; 
apply the second offset to the second corresponding chroma sample to determine a second enhanced chroma sample; and 
predicting the video block using the second enhanced chroma sample.

42.	(Previously Presented)	The video processing device of claim 38, wherein the processor is further configured to: 
determine the cross-plane filter to apply based on at least one of a selected intra prediction mode or a selected inter prediction mode, and
determine the luma sample region based on the at least one of the selected intra prediction mode or the selected inter prediction mode.

43. 	(Previously Presented) 	The video processing device of claim 38, wherein the corresponding chroma sample is a predicted chroma sample in the video block.

44.	(Canceled)	

45.	(Previously Presented)	The video processing device of claim 38, wherein the corresponding chroma sample is a reconstructed chroma sample before in-loop filtering, and the enhanced chroma sample is used to replace the corresponding chroma sample before the in-loop filtering is applied.

46.	(Previously Presented) 	The video processing device of claim 38, wherein the corresponding chroma sample is a reference chroma sample used to predict one or more samples in the video block.

47.	(Canceled)	

48.	(Canceled)	

49.	(Previously Presented)	The method of claim 27, wherein the method comprises:
	obtaining an indication of the cross-plane filter that is associated with the current picture. 

50.	(Previously Presented)	The video processing device of claim 38, wherein the processor is configured to:
obtain an indication of the cross-plane filter that is associated with the current picture, wherein the obtained indication comprises one or more filter coefficients associated with the cross-plane filter.

51.	(Previously Presented)	The video processing device of claim 38, wherein the video processing device is a video decoding device.

52.	(Previously Presented)	The video processing device of claim 38, wherein the video processing device is a video encoding device.

53.	(New)	The method of claim 49, wherein the obtained indication comprises one or more filter coefficients associated with the cross-plane filter.

Allowable Subject Matter
Claims 27-33, 35-36, 38-43, 45-46 & 49-53 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a method and device for video processing.
Prior art was found for the claims as follows: 
Dong et al. (US 2014/0092999 A1) (hereinafter Dong) 
Yasugi et al. (WO 2014/115283 A1) 
Liu (US 2013/0114696 A1) (hereinafter Liu)
Li et al. (US 2014/0185680 A1) (hereinafter Li)
Watanabe et al. (US 2011/0150080 A1) 
Hinz et al. (US 2015/0195566 A1) 
Budagavi et al. (US 2012/0328013 A1) 
Bernard et al. (US 2015/0015783 A1) 

Regarding claim 27, and similarly claim 38, Dong discloses a method of video processing, the method comprising:
obtaining a plurality of chroma reference samples used to predict a video block [Paragraphs [0047], [0064]-[0065], [0084] & [0116]-[0117], Figs. 10A-10C, pixels from one or more already coded neighboring blocks to predict a video block, containing chroma reference samples as shown in Figs. 10A-10C], wherein a current picture comprises the video block [Paragraphs [0046], Video pictures containing blocks];
determining a luma sample region in the current picture [Paragraphs [0070]-[0071], [0104] & [0116]-[0117], Region-based cross-plan filtering selects regions of a video images, including luma plane] for enhancing a corresponding chroma sample, wherein the corresponding chroma sample is in the plurality of chroma reference samples [Paragraphs [0047], [0064]-[0065], [0084] & [0116]-[0117], Figs. 10A-10C, Corresponding luma plane may be used to enhance chroma planes, wherein luma samples are used to filter the select chroma sample within triangle chroma samples with circles representing positions of luma samples in region of intra-coded prediction block, thus including predicted luma samples];
applying a cross-plane filter to the luma sample region to determine an offset wherein the cross-plane filter is applied to the luma sample region [Paragraphs [0085], Cross-plan filtering process applies trained high-pass filter on a Y plane, as luma sample region, determines Y_offset4Cb and Y_offset4Cr as an offset];
applying the offset to the corresponding chroma sample to determine an enhanced chroma sample [Paragraphs [0085], Resulting Y_offset4Cb and Y_offset4Cr offsets added to corresponding pixel in a chroma plane, becomes enhanced chroma sample].
Then, Li teaches wherein the available luma sample is a reconstructed luma sample; and the luma sample region encompassing the unavailable luma sample, wherein the unavailable luma sample is obtained based on the available luma sample prior to reconstruction of the unavailable luma sample [Paragraphs [0149], Substituting of unavailable reference sample values with neighboring available reference sample values, including luma samples, during intra-prediction in HEVC].
Lastly, Liu teaches predicting the video block using the enhanced chroma sample [Paragraphs [0065], reconstructed chroma samples are filtered before they are used for intra prediction].
However, neither Dong, Li, nor Liu teach or suggest wherein the luma sample region encompasses at least one of an available luma sample and an unavailable luma sample, and applying a cross-plane filter to the luma sample region to determine an offset wherein the cross-plane filter is applied to the luma sample region encompassing the unavailable luma sample, wherein the unavailable luma sample is obtained based on the available luma sample prior to reconstruction of the unavailable luma sample.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487